DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered. Arguments regarding the objections to the specification and drawings are not persuasive. Applicant argues the embodiments which include anti-rotation pegs/holes include a tapered receptacle and extension both of which are included for additional rotational stability after final implantation. Applicant states these embodiments are not intended to allow for rotation and are in contrast to the embodiment disclosed in figs. 7A-7F and 8A-8I which include cylindrical receptacles and extensions to provide a smooth cylindrical bearing surface for rotation. Applicant argues the figures and specification therefore show each feature. These arguments are not persuasive because the objections to the specification and drawings are due to the specification and drawings not showing the combination of a cylindrical connection (claimed in claim 20) and anti-rotation holes and pegs (claims 21 and 22 which depend from claim 20). In other words, claims 21 and 22 combine the features of a cylindrical connection, which applicant argues is used “to provide a smooth cylindrical bearing surface for rotation”, with anti-rotation holes/pegs which applicant argues “are not intended to allow for rotation”. Applicant’s arguments in fact prove the examiner’s point that the combination of a rotatable connection and anti-rotation pegs is not shown in the figures or discussed in the specification since applicant states that the embodiments having anti-rotation holes/pegs are “in contrast to those disclosed in figs. 7A-7F”. As discussed in the non-final office action, claims 21 and 22 were originally filed claims and therefore this combination is not considered new matter, however, the specification and drawings must be amended to provide antecedent basis for the claims.

Arguments regarding the rejections under 35 U.S.C. 102(a)(1) as being anticipated by Steinmann and O’Driscoll have been considered. Arguments regarding Steinmann are persuasive in light of the amendments. Regarding O’Driscoll, applicant argues O’Driscoll refers to the assembly of the head and body components of the prosthesis, but not the fixation of the prosthesis to the radial bone as claimed. This is not persuasive because par.50 of O’Driscoll specifically states that the openings may be configured to receive a rigid fastener to secure the body component to bone and par.51 says fasteners can be received in the openings to secure different bone fragments to the prosthesis. It is clear that the openings of O'Driscoll are not limited to allowing assembly of the head and body components. However, since O’Driscoll does not disclose a specific placement of the openings, an additional reference is now applied to teach a transverse opening configured to allow a screw to enter from a side of the stem component and extend beyond the stem component as is now claimed.  Transverse screw holes in prosthetic stems are well-known and conventional in the art of prosthetic devices.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of a cylindrical receptacle, a cylindrical extension, and anti-rotation holes and pegs (this is claimed in claims 21 and 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner notes that the specification appears to disclose a cylindrical connection is used in order to allow for rotation. Therefore, it’s not clear why there would be anti-rotation pegs/holes in combination with the cylindrical embodiment. However, because the claim is an originally filed claim, this combination is not new matter.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 21 and 22 require the combination of a cylindrical receptacle, a cylindrical extension, and anti-rotation holes or pegs. This is not discussed in the specification. In fact, the specification discloses the cylindrical connection embodiment is intended to allow for rotation so it is not clear why there would be anti-rotation holes/pegs. However, because claims 21 and 22 are originally filed claims, they are not new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side of the stem component" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the side of the stem component" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 requires that the radial head component and the stem component are a single component, which is unclear because claim 11, from which claim 17 depends, requires a tapered receptacle on the head component and a tapered extension on the stem component wherein the tapered extension is “configured to couple to said tapered receptacle”. Claim 11 is clearly directed to modular head and stem components while claim 17 requires them to be a single component which is unclear.
Claim 20 recites the limitation "the side of the stem component" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll et al. 2005/0216090 (hereafter referred to as O’Driscoll) in view of Craig et al. 5,507,817 (hereafter referred to as Craig).
Regarding claim 1, O’Driscoll discloses a radial head replacement prosthesis 42 comprising a radial head component 46 with a concave bearing surface 52 configured to articulate with a capitellum of a distal humerus (par.36; fig.1), and a stem component 50 with at least one interlocking screw hole configured to accept a screw for securing the body (stem) component to bone (pars. 50-51 disclose openings in the body portion/stem for receiving fasteners such as screws; this applies for each of the embodiments since each embodiment comprises a body portion/stem). While O’Driscoll discloses the invention substantially as claimed, O’Driscoll does not disclose that the screw hole is configured to allow a screw to enter from a side of the stem component and extend beyond the stem component.
Craig teaches a prosthesis comprising a stem component, in the same field of endeavor, wherein the stem component 720 comprises an interlocking screw hole 742 (fig.8) configured to allow a screw 70 to enter from a side of the stem component and extend beyond a stem component (figs. 8 and 9) for the purpose of fixing the prosthesis within the bone (col.9, ll.18-21 and col.10, ll.2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an interlocking screw hole configured to allow a screw to enter from a side of the stem component and extend beyond the stem component as taught by Craig in the stem component of O’Driscoll in order to fix the prosthesis securely within the bone. 
Regarding claim 2, see par.39 of O’Driscoll for a Morse taper connection.
Regarding claim 3, grooves 126 in figs. 9 and 10 of O’Driscoll may be considered alignment indentations since they are indentations which can be used to align the prosthesis. 206 in fig.15 of O’Driscoll may also be considered an alignment indentation.

Regarding claim 6, see figs. 19-22 of O’Driscoll which show a cylindrical connection at cylinder 274. 
Regarding claim 7, see par.57 of O’Driscoll which discloses the stem may be bent to follow a curved path and may be tapered.
Regarding claim 8, see pars. 61 and 84 of O’Driscoll which disclose that the head and stem may be integrally formed.
Regarding claim 9, see fig.15 of O’Driscoll for the head and stem components being configured to accommodate a screw 208 configured to couple the head and stem components. 
Regarding claim 10, O’Driscoll further discloses that the stem may have a porous surface (par.49) but does not specifically disclose that the stem comprises a porous coating.
Craig teaches a prosthesis comprising a stem component, in the same field of endeavor, wherein the stem component comprises a porous coating 18 for the purpose of allowing for bone ingrowth (col. 4, ll.16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a porous coating as taught by Craig to the stem component of O’Driscoll in order to allow for bone ingrowth which further secures the prosthesis to the bone.
Regarding claim 11, O’Driscoll discloses a radial head replacement prosthesis 42 comprising a radial head component 46 comprising 10a concave bearing surface 52 configured to articulate with a capitellum of a distal humerus (par.36; fig.1), and a tapered receptacle 82, and a stem component 50 comprising at least one interlocking screw hole configured to accept a screw for securing the body (stem) component to bone (pars. 50-51 disclose openings in the body portion/stem for receiving fasteners such as screws), and 15a tapered extension 80 configured to couple to the tapered receptacle of 
Craig teaches a prosthesis comprising a stem component, in the same field of endeavor, wherein the stem component 720 comprises an interlocking screw hole 742 (fig.8) configured to allow a screw 70 to enter from a side of the stem component and extend beyond a stem component (figs. 8 and 9) for the purpose of fixing the prosthesis within the bone (col.9, ll.18-21 and col.10, ll.2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an interlocking screw hole configured to allow a screw to enter from a side of the stem component and extend beyond the stem component as taught by Craig in the stem component of O’Driscoll in order to fix the prosthesis securely within the bone. 
Regarding claim 12, grooves 126 in figs. 9 and 10 of O’Driscoll may be considered alignment indentations since they are indentations which can be used to align the prosthesis.
Regarding claim 16, see par.57 of O’Driscoll which discloses the stem may be bent to follow a curved path and may be tapered.
Regarding claim 17, while it is unclear how a prosthesis having a tapered connection could be a single component, O’Driscoll discloses both options, disclosing a single component embodiment in pars. 61 and 84.
Regarding claim 18, see fig.15 of O’Driscoll which discloses tapered receptacle 202 on the head component and a tapered extension 198 on the stem component as well as both the head and stem components being configured to accommodate a screw 208 configured to couple the head and stem components.
Regarding claim 19, O’Driscoll further discloses that the stem may have a porous surface (par.49) but does not specifically disclose that the stem comprises a porous coating.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a porous coating as taught by Craig to the stem component of O’Driscoll in order to allow for bone ingrowth which further secures the prosthesis to the bone.
Regarding claim 20, O’Driscoll discloses a radial head replacement prosthesis 260 comprising a radial head component 264 comprising a concave bearing surface configured to articulate with a capitellum of a distal humerus (fig.18), and a cylindrical receptacle 270 (fig.19), and a stem component 262 comprising at least one interlocking screw hole configured to accept a screw for securing the body (stem) component to bone (pars. 50-51 disclose openings in the body portion/stem for receiving fasteners such as screws), and a cylindrical extension 274 configured to couple to the cylindrical receptacle of the radial head component (figs. 17-23). While O’Driscoll discloses the invention substantially as claimed, O’Driscoll does not disclose that the screw hole is configured to allow a screw to enter from a side of the stem component and extend beyond the stem component.
Craig teaches a prosthesis comprising a stem component, in the same field of endeavor, wherein the stem component 720 comprises an interlocking screw hole 742 (fig.8) configured to allow a screw 70 to enter from a side of the stem component and extend beyond a stem component (figs. 8 and 9) for the purpose of fixing the prosthesis within the bone (col.9, ll.18-21 and col.10, ll.2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an interlocking screw hole configured to allow a screw to enter from a side of the stem component and extend beyond the stem component as taught by Craig in the stem component of O’Driscoll in order to fix the prosthesis securely within the bone. 


Regarding claim 23, see par.57 of O’Driscoll which discloses the stem may be bent to follow a curved path and may be tapered.
Regarding claim 24, O’Driscoll further discloses that the stem may have a porous surface (par.49) but does not specifically disclose that the stem comprises a porous coating.
Craig teaches a prosthesis comprising a stem component, in the same field of endeavor, wherein the stem component comprises a porous coating 18 for the purpose of allowing for bone ingrowth (col. 4, ll.16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a porous coating as taught by Craig to the stem component of O’Driscoll in order to allow for bone ingrowth which further secures the prosthesis to the bone.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll in view of Craig as applied to claim 11 above, and further in view of Shultz et al. 2010/0010636 (hereafter referred to as Shultz). O’Driscoll in view of Craig discloses the invention substantially as claimed and as discussed above. O’Driscoll further discloses that the head component may be adjustable by rotating the head component relative to the body component (par.65). However, O’Driscoll in view of Craig does not disclose the combination of a tapered connection, anti-rotation holes on the head, anti-rotation pegs on the stem, or a cylindrical connection in combination with a tapered connection to couple the head to the stem.
Shultz teaches a prosthesis comprising stem and head components, in the same field of endeavor, wherein head component 56 comprises anti-rotation holes 156 and stem component 54 comprises anti-rotation cylindrical peg 154 (fig.7) for the purpose of positioning the head component as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the anti-rotation holes taught by Shultz to the head component of O’Driscoll in view of Craig as well as add the cylindrical peg taught by Shultz to the stem component of O’Driscoll in view of Craig in order to lock the adjustable position of the head component with respect to the stem component. As modified, the device of O’Driscoll in view of Craig in view of Shultz also includes a cylindrical connection to couple the head and stem components, wherein the cylindrical connection comprises the peg and holes taught by Shultz. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll in view of Craig as applied to claim 20 above, and further in view of Nerot et al. 9,622,869 (hereafter referred to as Nerot). O’Driscoll in view of Craig discloses the invention substantially as claimed and as discussed above. O’Driscoll further discloses that the head component may be adjustable by rotating the head component relative to the body component (par.65). However, O’Driscoll in view of Craig does not disclose the combination of a cylindrical connection, anti-rotation holes on the head, and anti-rotation pegs on the stem.
Nerot teaches a prosthesis comprising stem and head components, in the same field of endeavor, wherein head component 2 and stem component 1 are coupled via a cylindrical connection between cylindrical extension 23 and cylindrical receptacle 8 for the purpose of guided rotation of the head component relative to the stem component (col.4, ll.14-16). Nerot further discloses that head component 2 comprises anti-rotation holes 28 and stem component 1 comprises peg 11 for the purpose of providing relative rotational fixation (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacle and extension of O’Driscoll in view of Craig to be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Lackey et al. 5,489,309, Sander 9,757,244, and Cavanagh et al. 2017/0367838 (as well as several references previously cited) discloses a transverse opening in a stem configured to allow a screw to enter from a side of a stem component and extend beyond the stem component.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774